RICHARDS, J.
This action was brought by the City View Apartment & Storage Co. to recover on a promissory note alleged to have been .given as a payment on a stock subscription by R. H. McKay.
McKay defended alleging that certain representations were made to him at time he was induced to sign said note, which representations were false and untrue which the agent who obtained said note well knew.
Said agent denied making said false statements, and the court admitted testimony of other subscribers of stock regarding said statement, to which testimony objection was made and exceptions saved. Summit Common Pleas entered judgment in favor of McKay. Error was prosecuted, and the Court of Appeals held:
1. Where fraudulent representations are raised in defense of an action testimony of outsiders is admissible to prove that party making such false and untrue statements made same with full knowledge of their fraudulent character.
Judgment of Common Pleas affirmed.